Citation Nr: 1818035	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  15-14 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for residuals of a pleural cavity injury.

2.  Entitlement to a rating in excess of 40 percent for the residuals of a brachial plexus injury.

3.  Entitlement to a rating in excess of 10 percent for the residuals of a 10th posterior rib resection.

4.  Entitlement to a rating in excess of 10 percent for an anterior chest wall scar.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, prior to September 23, 2015.


REPRESENTATION

The Veteran represented by:	The American Legion
ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran served on active duty from May 1943 to December 1945, for which he received Purple Heart and Bronze Star Medal awards, among other honors.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in January 2015 by a Regional Office (RO) of the Department of Veterans Affairs (VA).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

In December 2015, the Board remanded the Veteran's increased rating claims, captioned above, for further development, as well as a claim seeking a TDIU, construing this claim as part and parcel of the increased rating claims on appeal and assuming jurisdiction thereof per Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board further instructed the RO to adjudicate the Veteran's pending service connection claims for psychiatric and rib disorders.  After undertaking the requested development, which resulted in a grant of service connection for PTSD and a denial of service connection for a rib disorder, the RO granted a TDIU, effective September 23, 2015, and denied the increased rating claims remaining on appeal.  

As the TDIU claim on appeal was construed as part and parcel of the increased rating claims on appeal, and as the effective date for the Veteran's TDIU was awarded approximately ten months after the receipt of the increased rating claims on appeal, the issue of entitlement to a TDIU prior to the date of award remains on appeal and is captioned accordingly above.

FINDINGS OF FACT

1.  The Veteran's service-connected residuals of a pleural cavity injury has not been productive of FEV-1 of 40 to 55 percent of predicted value; FEV-1/FVC of 40 to 55 percent of predicted value; or DLCO (SB) of 40 to 55 percent of predicted.

2.  The Veteran's service-connected residuals of a brachial plexus injury is not productive of severe incomplete paralysis.  

3.  The Veteran's service-connected disability referenced as a 10th rib resection involves only one resected rib.

4.  The Veteran's service-connected anterior chest wall scar involves a single scar that has been assessed as painful but not unstable.  

5.  Prior to September 23, 2015, the Veteran's service-connected disabilities rendered him unemployable.  


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 40 percent for residuals of a pleural cavity injury have not been met.  38 U.S.C. §§ 1155, 5107 (2002); 38 C.F.R. §§ 3.321, 4.97, Diagnostic Code 6843 (2017).

2.  The criteria for a rating higher than 40 percent for residuals of a brachial plexus injury have not been met.  38 U.S.C. §§ 1155, 5107 (2002); 38 C.F.R. §§ 3.321, 4.124a, Diagnostic Code 8511 (2017).

3.  The criteria for a rating higher than 10 percent for the residuals of a 10th posterior rib resection have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5297 (2017).

4.  The criteria for a rating higher than 10 percent for an anterior chest wall scar have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3 , 4.7, 4.118, Diagnostic Code 7804 (2017).

5.  The criteria for a TDIU from November 13, 2014 are met.  38 U.S.C. §§ 1155 , 5107(b) (2012); 38 C.F.R. §§ 3.340 , 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claims

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

The relevant evidence of record regarding the severity of the Veteran's various disabilities related to his in-service shell fragment wounds includes the Veteran's statements regarding his symptoms, his VA examination reports (which encompass his reported symptomatology), and his VA treatment records, which reflect findings consistent with his those outlined in his examination reports.  Thus, the Board will focus the analysis of this claim on the data set forth in the examination reports, as these reports reflect the most comprehensive analysis of the disabilities at issue.
Residuals of Pleural Cavity Injury

The appeal period before the Board for all of the increased rating claims adjudicated herein begins on November 13, 2014, the date of the increased rating claim, plus the one year look-back period.

The Board notes that this service-connected disability was originally evaluated pursuant to Diagnostic Code 6818, which awards the Veteran's currently-assigned 40 percent evaluation based on evidence of moderately severe residuals of pleural cavity injuries (including gunshot wounds) with pain in the chest and dyspnea on moderate exertion confirmed by an exercise tolerance test, adhesions of the diaphragm with restricted excursions, moderate myocardial deficiency, and one or more of the following: thickened pleura, restricted expansion of the lower chest, compensating contra lateral emphysema, deformity of the chest, scoliosis, and hemoptysis at intervals..  However, this criteria is no longer in effect. 

Under current rating criteria, in effect since October 7, 1996, traumatic chest wall defects, including pneumothorax, hernia, etc., are evaluated pursuant to criteria at 38 C.F.R. § 4.97, Diagnostic Code 6843.  Disabilities under this Code are in turn evaluated under the General Rating Formula for Restrictive Lung Disease. 

Under this Formula, a 10 percent rating is warranted where Forced Expiratory Volume (FEV-1) is 71 to 80 percent of the predicted result; or the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) s 71 to 80 percent of the predicted result; or where or Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) is 66 to 80 percent of the predicted result.  A 30 percent rating is warranted where FEV-1 is 56 to 70 percent of the predicted result; FEV-1/FVC is 56 to 70 percent of the predicted result; or DLCO (SB) is 56 to 65 percent of the predicted result.  A 60 percent rating is warranted for FEV-1 of 40 to 55 percent of the predicted result; or the FEV-1/FVC is 40 to 55 percent of the predicted result; or DLCO (SB) is 40 to 55 percent of the predicted result.  A 100 percent evaluation is warranted for FVC less than 50 percent predicted, or; DLCO (SB) less than 40 percent predicted, or; maximum exercise capacity less than 15 kl/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure);or right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy.

Here, pulmonary function testing (PFT) results recorded during the instant rating period fail to reflect a basis for awarding higher ratings of 60 or 100 percent.  In that regard, the only such results of record were recorded during the Veteran's January 2015 VA respiratory examination, at which time he demonstrated an FEV-1 of 67 percent of the predicted result that improved post-bronchodilator; an FEV-1/FVC of 67 percent of the predicted result that improved post-bronchodilator; and a DLCO (SB) of 92 percent of the predicted result pre-bronchodilator.  However, while PFT's were performed during the Veteran's most recent July 2017 VA respiratory examination, the examiner declined to record the results, which the record reflects was due to the lack of sufficient medical data regarding predicted respiratory function for a person of his age Veteran's advanced age (92 at the time of testing); accordingly, a predicted result from which to extrapolate a percentage could not be calculated.

As the sole pulmonary function testing results of record do not satisfy the criteria for awarding the next higher rating of 60 percent, but rather are more consistent with the rating criteria for 30 percent, and none of the other criteria for assignment of a 100 percent rating are demonstrated in the evidence of record, the Board finds that a basis for awarding an increased rating for the residuals of the Veteran's pleural cavity injury has not been presented.  Accordingly, the preponderance of the evidence is against the Veteran's claim seeking such an increased rating, and an increased rating for this respiratory disability is not warranted.  

Residuals of a Brachial Plexus Injury

The Veteran reports that his right arm disability resulting from his in-service shell fragment wound, referred to as the residuals of a brachial plexus injury, has progressed in severity, and is currently manifested by right arm weakness, numbness on flexion, and tingling on extension.
The Veteran's right arm disability resulting from his has in-service injury been evaluated as 40 percent disabling pursuant to Diagnostic Code 8511 for "paralysis of the middle radicular group."  38 C.F.R. § 4.124a .  As the Veteran is right-hand dominant, the Veteran's current 40 percent rating has been assigned based on evidence of moderate incomplete paralysis of the major extremity.  A 50 percent rating is warranted for severe incomplete paralysis of the major extremity, and the highest available rating of 70 percent is warranted for complete paralysis of the major extremity.  

Complete paralysis is defined as lost or severely affected adduction, abduction, and rotation of the arm, and flexion and extension of the wrist.  38 C.F.R. § 4.124a (Diagnostic Code 8511). 

The term "incomplete paralysis" indicates a degree of lost or impaired function which is substantially less than that which results from complete paralysis of these nerve groups, whether the loss is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a . 

During VA examinations performed during the rating period, the clinical findings fail to reflect evidence of symptoms commensurate with severe incomplete or complete paralysis of the Veteran's right (major) arm.  In that regard, during his January 2015 VA examination, the Veteran's right upper extremity strength was assessed as 4 of 5 when demonstrating right shoulder abduction, elbow flexion and extension, and wrist flexion and extension.   The Veteran further demonstrated mild right arm paresthesia and numbness, absent deep tendon reflexes, and normal sensory perception.  Based on these clinical findings, the examiner assessed the Veteran with mild incomplete paralysis of his affected nerves.  During an October 2015 VA examination, the Veteran reported experiencing moderate right arm paresthesias and/or dysesthesias and numbness, and his muscular strength of various right arm functions assessed as 2 and 3 out of 5.  A sensory examination was deemed normal other than decreased sensation in the inner/outer forearm and hand/fingers, and based on the sum of this clinical data, the examiner characterized the Veteran's impairment as consistent with mild incomplete paralysis of the affected nerves.  

During a subsequent September 2016 VA examination, the VA examiner opined that the Veteran's right upper extremity symptoms were clinically attributable to his nonservice-connected cervical spine disability and not his in-service wound, and clinical findings recorded during this examination reflect assessments of right arm muscle strength similar to those recorded during earlier examinations, with slight improved muscle strength.  During the Veteran's July 2017 VA examination, the Veteran was again noted to have right shoulder abduction strength of 4 of 5, with all other measured right arm movement 5 of 5.

Given the aforementioned clinical assessments of the Veteran's right arm impairment, including several assessments that the Veteran's radicular upper extremity impairment is consistent with mild incomplete paralysis, and assuming arguendo that all of these symptoms are indeed manifestations of his in-service shell fragment wounds, the Board finds that the evidence of record fails to support the assignment of the next higher rating of 50 percent, which requires evidence of severe incomplete paralysis.  

Accordingly, the Board concludes that the totality of the evidence fails to reflect a basis for awarding an increased rating for the Veteran's right arm impairment; therefore, there is no reasonable doubt to resolve on the Veteran's behalf, and an increased rating for the service-connected residuals of a brachial plexus injury is not warranted.  

Residuals of a 10th Posterior Rib Resection

The Veteran is seeking a higher rating for his service-connected 10th rib disability, which has been evaluated as 10 percent rating throughout this rating period.  

Pursuant to Diagnostic Code 5297, a 10 percent evaluation is warranted for removal of one rib or resection of two or more ribs without regeneration.  A 20 percent evaluation is warranted for removal of two ribs; 30 percent for removal of three or more ribs; 40 percent for removal of five or six ribs; and, a 50 percent evaluation for removal of six or more ribs.  See 38 C.F.R. § 4.71a, Diagnostic Code 5297; Copeland v. McDonald, 27 Vet. App. 333, 337 (2015)(when a condition is specifically listed in the rating schedule, it may not be rated by analogy and should be rated under the diagnostic code that specifically pertains to it).

As the medical evidence of record consistently reflects that the Veteran's service-connected disability, referenced as the residuals of a 10th posterior rib resection, involves the resection of a single rib, which was resected as a result of injuries sustained in service, there is no basis of record for awarding an increased rating.  Indeed, the Veteran has sought and been denied service connection for other rib disabilities during the pendency of this appeal (the decisions of which are not currently before the Board), and the development undertaken in connection with these claims confirms that the Veteran's sole service-related rib disability results from the single rib resection performed in service.  

Accordingly, the preponderance of the evidence is against the Veteran's claim seeking a higher rating for his service-connected residuals of a 10th posterior rib resection; therefore, there is no reasonable doubt to resolve on the Veteran's behalf, and an increased rating for this rib disability is not warranted.  

Anterior Chest Wall Scar 

The record reflects that the evaluation currently at issue, referenced as an anterior chest wall scar, is indeed for the Veteran's residual chest scar resulting from his in-service shrapnel wound, although the rating code sheets of record reference this disability as evaluated pursuant to Diagnostic Code 5302, which outlines rating criteria for a an injury to Muscle Group II, muscles affecting certain functions of the shoulder girdle and arm.  However, as set forth in 38 C.F.R. § 4.55(a), such a muscular injury rating cannot be combined with a peripheral nerve rating when the two ratings encompass the same body part, unless the injuries affect entirely different functions.  As the Veteran's 40 percent rating for his brachial plexus injury contemplates arm function, and as a rating pursuant to Diagnostic Code 5302 for injuries to Muscle Group II also contemplate arm function, the Board finds that two separation evaluations under these two Diagnostic Codes would not be appropriate.  

Accordingly, the Board finds that the disability at issue should be evaluated pursuant to the rating criteria for scars, and the record reflects that the RO has in fact applied the scar rating criteria when evaluating this disability in the adjudicative actions issued during this appeal period.   

In that regard, the record reflects that the most appropriate rating criteria (and the criteria referenced in the RO's adjudicative actions) for the Veteran's chest wall scar is Diagnostic Code 7804, as this rating criteria provides a 10 percent evaluation for one or two scars that are painful or unstable.  The next higher rating of 20 percent rating is warranted for three or four scars that are painful or unstable, and a 30 percent rating is warranted for five or more scars that are painful or unstable.  

Note (1) to service connection 7804 defines an unstable scar as one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) indicates that if one or more scars were both unstable and painful, the rater is to add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  38 C.F.R. § 4.118, Diagnostic Code 7804.

As the record reflects that the right anterior chest scar at issue is a single scar, which has consistently been assessed as painful but not unstable, the Board finds that the evidence of record fails to reflect a basis for awarding an increased rating per Diagnostic Code 7804.  (As an aside, the Board notes that during the pendency of this appeal, the Veteran was awarded a separate 10 percent rating for a posterior chest scar, the rating of which is not currently before the Board.)  As the Veteran's scar does not involve the head, face or neck, is not deep, measures 5.5 by 3.5 centimeters, and causes no functional impact, the Diagnostic Codes 7800, 7801, 7802 and 7805 are not for consideration.  

Based on the above, the preponderance of the evidence is against the Veteran's claim seeking a higher rating for his anterior chest wall scar; therefore, there is no reasonable doubt to resolve on the Veteran's behalf, and an increased rating for this disability is not warranted.  

Unemployability Claim

As referenced above, when the increased rating claims adjudicated above were initially before the Board in December 2015, the Board determined that a claim for a TDIU had been raised as part and parcel of the increased rating claims on appeal and assumed jurisdiction of this TDIU claim per Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Thereafter, the RO granted a TDIU effective as of September 23, 2015, commensurate with the date of award of service connection for the Veteran's PTSD.  However, as the Veteran's shell fragment wound residuals increased rating claims (from which this TDIU claim was construed) were received approximately ten months prior to this effective date, the issue of entitlement to a TDIU for this period from November 13, 2014, the date of receipt of the Veteran's increased rating claims, to September 23, 2015, the current effective date of the Veteran's TDIU, remains on appeal.  

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19.
With regard to the rating period at issue, which spans from November 2014 to September 2015, the Veteran's combined disability rating for the four service-connected disabilities then in effect was 70 percent.  As all of the service-connected disability comprising this combined rating stem from a single in-service injury, and as the Veteran's service-connected brachial plexus injury was evaluated as 40 percent disabling during this period, the Veteran's ratings during this period render him eligible for schedular TDIU consideration.  

The evidence of record reflects that during this rating period, the Veteran was unemployed and had been for approximately 37 years, as he retired from his former career as a car salesperson in 1978.  As reflected in the Board's analysis of the Veteran's increased rating claims above, the Board finds that these impairments have remained consistent throughout the rating period, and that the stable level of these impairments fails to provide a basis for awarding increased ratings at any point during the appeal period.  Likewise, given the stable nature of the Veteran's service-connected disabilities, the Board concludes that the July 2017 VA examiner's assessment of the functional impact of the Veteran's service-connected disabilities would be applicable to the instant rating period spanning from November 2014 to September 2015.  Further, as this July 2017 VA examiner concluded that the Veteran's service-connected disabilities would preclude the Veteran from engaging in all but sedentary employment, as the Veteran would not be able to engage in activities requiring prolonged standing or walking, the Board finds that the Veteran's service-connected disabilities would have precluded him from engaging in his former career as a car salesperson (a position requiring prolonged standing and walking) during the appeal period at issue.  

Accordingly, the Board concludes that the Veteran's service-connected disabilities rendered him unemployable for the appeal period spanning from November 13, 2014 to September 23, 2015, thereby entitling him to a TDIU for this rating period.



ORDER

A rating higher than 40 percent for residuals of a pleural cavity injury is denied.

A rating higher than 40 percent for residuals of a brachial plexus injury is denied.

A rating higher than 10 percent for the residuals of a 10th posterior rib resection is denied.

A rating higher than 10 percent for an anterior chest wall scar is denied.

A TDIU from November 13, 2014 to September 23, 2015 is granted.



____________________________________________
S. BUSH  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


